DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL KAHANE,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-1885

                          [September 9, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin and St. Lucie Counties; Elizabeth A. Metzger, Judge; L.T. Case Nos.
432007CF000128A; 562000CF003100A-VOP, 562000CF003844A-VOP;
562000CF003850AVOP; 562000CF003864A-VOP; 562007CF001756A;
562007CF003667A; 562007CF003668A; and 562007CF003924A.

   Michael Kahane, Chipley, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Ibarra v. State, 45 So. 3d 911 (Fla. 4th DCA 2010).

GROSS, GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.